Name: Council Decision of 11 July 1980 approving the conclusion by the Commission of the Cooperation Agreement between the European Atomic Energy Community and the Kingdom of Spain in the field of controlled thermonuclear fusion
 Type: Decision
 Subject Matter: research and intellectual property;  Europe;  international affairs;  organisation of teaching;  electrical and nuclear industries;  EU institutions and European civil service
 Date Published: 1980-07-24

 Avis juridique important|31980D069880/698/Euratom: Council Decision of 11 July 1980 approving the conclusion by the Commission of the Cooperation Agreement between the European Atomic Energy Community and the Kingdom of Spain in the field of controlled thermonuclear fusion Official Journal L 190 , 24/07/1980 P. 0023 - 0025 Greek special edition: Chapter 11 Volume 21 P. 0009 COUNCIL DECISION of 11 July 1980 approving the conclusion by the Commission of the Cooperation Agreement between the European Atomic Energy Community and the Kingdom of Spain in the field of controlled thermonuclear fusion (80/698/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the draft Decision submitted by the Commission, Whereas the Commission, in accordance with the directives from the Council, has negotiated the Cooperation Agreement with Spain in the field of controlled thermonuclear fusion; Whereas it is therefore necessary to approve the conclusion of this Agreement by the Commission, HAS DECIDED AS FOLLOWS:Sole Article The conclusion by the Commission of the Cooperation Agreement between the European Atomic Energy Community and the Kingdom of Spain in the field of controlled thermonuclear fusion is hereby approved. The text of the Agreement is annexed to this Decision.Done at Brussels, 11 July 1980. For the Council The President J. SANTER